DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-14-2022 has been entered.
Claim Objections
Claim 6 is objected to because of the term “wrapping said plurality or retention straps around said hard hat” which should read “wrapping said plurality of elastic retention straps around said hard hat”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 6 and 9-10 is/are rejected under 35 U.S.C. 163 as being unpatentable over Bryan et al. (2016/00151112) in view of Copeland et al. (2016/0157548).
Regarding claim 6, Bryan teaches a method for attaching a removable brim for a hard hat having a hard hat crown and a hard hat brim, comprising the steps of:
acquiring a removable brim (Figs 13-17, member 160, para 0092), comprising:
a crownless brim comprising a center opening, a brim top side and a brim bottom side (Figs 13-17, member 164, para 0092),
an elastic center fabric band connects to said center opening and comprising a center fabric band opening (Figs 13-17, member 167, para 0084),
at least one brim pocket connects to said brim bottom side and for receiving said hard hat brim (Figs 13-17, member 186, para 0090), and
a plurality of elastic retention straps for wrapping around said hard hat (Figs 13-17, members 171 and 188, para 0084 and 0090),
inserting said hat brim crown into said center fabric band opening so that said center fabric band squeezes tightly around said hard hat crown (Fig 16, para 0092)
inserting said hard hat brim (fig 17, member 199) into said at least one brim pocket crown (Fig 16, para 0095, claims 13-14), and
wrapping said plurality of retention straps around said hard hat (Fig 16, para 0092 to 0095, claim 8).

Copeland teaches a hat having a straw brim (fig 4, member 4, para 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use straw material, as taught by Copeland to make of the brim of Bryan, since the straw maternal is well-known in the art to make a brim hat with cheaper than other material and provide lightweight structure.
Regarding claim 9, the modified structure Bryan-Copeland discloses said plurality of elastic retention straps each comprises a hook and loop fastener (Bryan, para 0084).
Regarding claim 10, the modified structure Bryan-Copeland discloses said plurality of elastic retention straps is two clastic retention straps (Figs 13-17, members 171 and 188, para 0084 and 0090).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (2016/00151112) and Copeland et al. (2016/0157548) as applied to claim 6 above, and further in view of Black (5,727,250).
Regarding claim 7, the modified structure Bryan-Copeland teaches all the limitations of claim 7 except said removable straw brim further comprises a fabric bottom cover.
Black teach a hat brim have a fabric bottom cover (fig 4-5, member 34, col 2, 65-66).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the hat brim of Bryan, by adding another layer on the bottom, as taught by Black, in order to protect the brim. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (2016/00151112) and Copeland et al. (2016/0157548) as applied to claim 6 above, and further in view of Morrissey (6,260,204).
Regarding claim 8, the modified structure Bryan-Copeland teaches all of the limitations of claim 8 except said at least one brim pocket is 2 brim pockets.
Morrissey teaches a hat having two pockets (Figs 1-6, member 40 and 42, col 3, lines 27-31).
It would have been obvious to one of ordinary skill in the art before the effective ling date of the claim invention to modify hat of Bryan by adding one more pocket on the brim of the hat, as taught by Morrissey, in order to insert the hard hat brim on the front or the back of the structure as needed.
Response to Arguments
Applicant submit an argument, filed 02-14-2022, but does not pointing out disagreements with the examiner’s contentions.  Applicant should point out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732